United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-60785
                        Conference Calendar


ROY LEE FAIRLEY,

                                    Plaintiff-Appellant,

versus

ADRIAN KEYS, Correctional Officer, Mississippi Department of
Corrections K-9; TERRY JOHNSON, Correctional Officer,
Mississippi Department of Corrections K-9; DOUG SMITH,
Correctional Officer, Mississippi Department of Corrections
K-9; MICHAEL McLENDON,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
              for the Southern District of Mississppi
                        USDC No. 2:03-CV-228
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Roy Lee Fairley, Mississippi prisoner # 22518, applies for

leave to proceed in forma pauperis (IFP) to appeal the judgment

for one defendant following a jury trial and judgment as a matter

of law for the remaining defendants in Fairley’s 42 U.S.C. § 1983

action.   The district court certified that Fairley’s appeal was

not taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60785
                                 -2-

Fairley also moves for appointment of counsel; his motion is denied.

     Fairley lists possible issues for appeal, but he makes no

effort to discuss the facts of his case or how any of the law he

cites applies to those facts.   He has failed to brief any issues

for appeal.   See Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).   His appeal is without

arguable merit and is frivolous, see Howard v. King, 707 F.2d

215, 220 (5th Cir. 1983), and we deny IFP and dismiss the appeal.

See Baugh v. Taylor, 119 F.3d 197, 202 n.24 (5th Cir. 1997);

5TH CIR. R. 42.2.

     This court’s dismissal of Fairley’s appeal counts as a

strike for purposes of 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    Fairley

previously had an action dismissed in the district court for

failure to state a claim.   See Fairley v. Keaton, No.

4:03-CV-00271-WAP (N.D. Miss. Mar. 26, 2004).    Fairley is warned

that if he accumulates three strikes, he will no longer be

allowed to proceed IFP in any civil action or appeal filed while

he is detained or incarcerated in any facility unless he is under

imminent danger of serious physical injury.     See § 1915(g).

     IFP DENIED; APPOINTMENT OF COUNSEL DENIED; APPEAL DISMISSED;
     SANCTION WARNING ISSUED.